Opinion by
Mb,. Chief Justice Mitchell,
By its act of incorporation the appellant company is authorized “ to make such lateral'railroads or branches leading from the main line of their said railroad to such convenient place or points in either of the counties info or through which the said main line of .their road may pass, as the president and directors may deem advantageous and suited to promote the convenience of the inhabitants thereof and the interests of said company.”
On March 18,1903, the company passed a resolution, “ That the president and board of directors of this company deem it advantageous and suited to promote the convenience of the inhabitants of Chester county and the interests of this company, that a low-grade branch line be constructed from a point on the main line of its railroad at or near Paoli, in the county of Chester, and running in a western direction through the said county to a proposed connection with the said main line at or near Thorndale, in the said county,” etc.
' In September, 1903, the board passed an additional resolution that the improvement in question “ which, in the opinion of the board is necessary for the better securing the safety of persons and property and increasing the facilities and capacity for the transportation of traffic on this company’s railroad, is intended and designed as a means of affording necessary transportation facilities in connection with, and in addition to, the company’s existing line of railroad.”
On a bill filed by a property owner through whose land the proposed extension was to run, the court issued the injunction from which we have this appeal.
The grounds of its action are clearly expressed in the following extract from the opinion of the learned court below:
“ That it would be ‘ a branch ’ may be conceded, for our courts have held the extension of a main line or the construction of a road from any part of the main line to be a branch, and that it may even be longer than the main line itself. But the act of 1846 does not confer upon the company unlimited branching powers, or authorize it to construct branches wherever or for whatsoever purposes it sees fit, but only ‘ to such convenient place or points in either of the counties into or through which the said main -line of their road may pass, as *86the president and directors may deem advantageous and suited to promote the convenience of the inhabitants thereof, and the interests of said company.’
“Now, the purpose for which this branching power is conferred, aside from that of benefiting the company, is of a public character, viz., to develop the county int which it is built and ‘ promote the convenience of its inhabitants ’ by giving them better railroad facilities for the transportation of their persons and products.
“ To what ‘ convenient place or points ’ in the county of Chester would the proposed road lead ?
“ The answer must be, to none, for it enters the county from the east on the roadway of the main line and continues thereon until Paoli is reached, where it diverges a short distance to the north, that it may secure a better grade than the main line affords, runs parallel thereto until Whitford is reached, where it crosses the main line and diverges a short distance to the south, and again runs parallel with the main line until Thorndale is reached, where it again enters upon and uses the roadway' of the main line to Parkesburg, where it again diverges and shortly enters the county of Lancaster, leading to no ‘ place or points ’ in the county of Chester, and establishing no stations therein.
“ How can such a line of railroad be said to promote the convenience of the inhabitants of Chester county ? ”
By the opinion it appears that the court differed with the board of directors as to the promotion of the convenience of the inhabitants of the county by the proposed branch road, that it held that the burden of proof was on the defendant to show such convenience, and that no sufficient proof to that effect had been presented.
This view unfortunately overlooks the fact that the decision as to the convenience, etc., is vested by the statute in the board of directors, and not in the court. A difference of opinion or judgment on the facts in this regard is altogether immaterial. The decision of the board is not reviewable by the court, except so far as to see that it is in good faith an exercise of the branching power conferred by the charter. Unless it is clearly ultra vires in that respect, the court has no authority to interfere. The language of the statute is too plain to admit of *87any other construction, “ to make such lateral railroads or branches .... as the president and directors may deem advantageous and suited to promote the convenience of the inhabitants thereof, and the interests of said company.”
If an inquiry into the merits were permissible, it might well be suggested that although the route, grade, etc., do not appear to be such as to afford any additional conveniences in the way of stations or points of connection for the inhabitants, yet their convenience might be greatly promoted as indicated in the supplementary resolution of September, 1908, by the additional facilities of freight transportation on a “low grade branch” thereby relieving congestion on the main line and opening opportunity for more or better passenger service. But as already said, this is not a matter with which the courts have anything to do. The discretion of the president and directors if exercised in good faith within the limits of the charter rights, is conclusive.
Decree reversed and bill directed to'be dismissed.